            Case 2:21-cv-00838-MJP Document 2 Filed 06/23/21 Page 1 of 3



1

2

3

4

5                       IN THE UNITED STATES DISTRICT COURT
6                         WESTERN DISTRICT OF WASHINGTON
                                  SEATTLE DIVISION
7

8    MEGAN SMITH, on behalf of herself and      Case No. 2:21-cv-00838
     all others similarly situated,
9
                                  Plaintiff,    NOTICE OF RELATED CASE
10
               v.
11

12   AMAZON.COM, INC.,
13
                                  Defendant.
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        PHILLIPS LAW FIRM, PLLC
                                                        17410 133rd Ave. N.E., Suite 301
                                                         Woodinville, Washington 98072
                                                             TEL. 425.482.1111.
     NOTICE OF RELATED CASE - 1
            Case 2:21-cv-00838-MJP Document 2 Filed 06/23/21 Page 2 of 3



1            Pursuant to LCR 3(g)(1), Plaintiff hereby submits this notice of a pending,
2    related case in the Western District of Washington. The related case is Deborah
3    Frame-Wilson, et al. v. Amazon.com, Inc., 2:20-CV-00424-RAJ, assigned to Judge
4    Richard A. Jones.
5            The cases involve substantially similar parties, transactions and events. Both
6    cases allege anticompetitive conduct against Amazon, based on the same contractual
7    relations. Whereas the earlier filed Frame-Wilson case alleges that Amazon’s
8    conduct harms persons who made purchases through any other retail e-commerce
9    channel in the United States other than the Amazon.com platform, this action alleges
10   that Amazon’s conduct harms persons who made purchases through the
11   Amazon.com platform.
12           Because there is substantial overlap in the cases’ factual allegations
13   concerning the substance and impact of the Defendant’s conduct, a determination of
14   relatedness would eliminate substantial duplication of effort and expense, delay, and
15   undue burden on the Court, parties and witnesses. Equally, because both cases assert
16   similar theories of antitrust liability and injury, a determination of relatedness also
17   alleviates the risk of potentially conflicting orders.
18

19   DATED: June 23, 2021                     Respectfully submitted,
20                                            PHILLIPS LAW FIRM, PLLC
21

22                                            /s/ R. Glenn Phillips
                                              R. Glenn Phillips
23                                            17410 133rd Ave. N.E., Suite #301
24                                            Woodinville, Washington 98072-3200
                                              Tel.:        425-482-1111
25                                            Email:       glenn@justiceforyou.com
26
27

28
                                                              PHILLIPS LAW FIRM, PLLC
                                                              17410 133rd Ave. N.E., Suite 301
                                                               Woodinville, Washington 98072
                                                                   TEL. 425.482.1111.
     NOTICE OF RELATED CASE - 2
            Case 2:21-cv-00838-MJP Document 2 Filed 06/23/21 Page 3 of 3



1                                         MILBERG COLEMAN BRYSON
2                                         PHILLIPS GROSSMAN, PLLC
                                          Peggy J. Wedgworth*
3                                         Elizabeth McKenna*
4                                         Robert Wallner*
                                          Blake Hunter Yagman*
5                                         100 Garden City Plaza, Suite 500
6                                         Garden City, New York 11530
                                          Tel.:       212-594-5300
7                                         Email:      pwedgworth@milberg.com
8                                                     emckenna@milberg.com
                                                      rwallner@milberg.com
9                                                     byagman@milberg.com
10                                        *Pro Hac Vice Forthcoming
11                                        Attorneys for Plaintiff
12                                        and the Proposed Class
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         PHILLIPS LAW FIRM, PLLC
                                                         17410 133rd Ave. N.E., Suite 301
                                                          Woodinville, Washington 98072
                                                              TEL. 425.482.1111.
     NOTICE OF RELATED CASE - 3
